Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Amended Claims 16-40 (dated 03/18/2021) are pending in this application.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 16, 39 and 40,  drawn to an amino acid sequence having at least 85% sequence identity to SEQ ID NO: 52 and having an alpha amylase activity and compositions thereof, classified in CPC: C12N9/96; C12N9/2408; C12N9/2414.
II. Claims 17-21, drawn to polynucleotides … a nucleic acid sequence having at least 85% sequence identity to SEQ ID NO: 51, vectors, host cells encoding said alpha amylase of Group I…, classified in classified in CPC: C12N15/00; C12N15/09: C12N15/82; C12N15/8201; C12N 9/16.
III. Claims 22-23, 25, 28 and 38, drawn to methods of hydrolyzing a polysaccharide or oligosaccharide, classified in CPC: C12P19/14; C12N9/96; C12N9/2408; C12N9/2414.
IV. Claim 24, drawn to methods of washing, classified in CPC: C11D 3/386; C12N9/96; C12N9/2408; C12N9/2414.
V. Claim 26, drawn to methods of textile desizing, classified in CPC: D06M 16/003; C12N9/96; C12N9/2408; C12N9/2414.
VI. Claims 27 and 35, drawn to methods of treating lignocellulosic fibers, classified in CPC: C08J 2301/00; C12N9/96; C12N9/2408; C12N9/2414.
VII. Claims 29 and 30, drawn to methods of drilling, classified in CPC: B09C1/10; C12N9/96; C12N9/2408; C12N9/2414.
. Claims 31, 34 and 36-37, drawn to methods of making alcohol …biofuel, classified in CPC: C12P7/02.
IX. Claims 32 and 33, drawn to methods of deinking paper or pulp, classified in CPC: D21C 5/025; C12N9/96; C12N9/2408; C12N9/2414.
The inventions are distinct, each from the other because of the following reasons: 
Although the DNA molecules and polypeptides are related since the DNA encodes the specifically claimed polypeptide, they are distinct inventions because they are physically and functionally distinct chemical entities. Inventions of Groups I and Il are unrelated. The DNA of Group II and the proteins of Group I each comprise a chemically unrelated structure capable of separate manufacture, use and effect. The DNA of Group II has other utility besides encoding the proteins of Group I, such as a hybridization probe and the proteins of Group I can be made by another method such as chemical synthesis or purification from the natural source and are subject to separate manufacture and sale. The groups have acquired a separate status in the art and separate fields of search.
	Invention of Group Il and methods of Groups’ Ill-IX, are unrelated to each other. Inventions are unrelated if it can be shown that they are not disclosed as capable of use
together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). In the instant case the polynucleotides of Group Il is neither used nor made in the methods of Groups’ Ill-IX. They are subject to separate manufacture and sale. The groups have acquired separate status in the art and separate fields of search.
Inventions I and III-IX are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process 
Inventions III-IX are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different design and effect as they comprise different steps and produce different results.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: each of the specific variants or polynucleotides would have to be searched using different search queries based on the different structures, functions and effects of each different mutation/group of mutations.
Hence, the above inventions have acquired separate status in the art and separate fields of search.
The groups have acquired separate status in the art and separate fields of search.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each type of composition would have to be searched independently with different search strategies focusing on the different additional components and intended uses of the species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
Rejoinder of restricted inventions
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the 
In the event of a rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. 1.104. thus, to be allowable, the rejoined claims must meet the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. 103(b), 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that process claims should be amended during prosecution either to maintain dependency on the product claims or otherwise include the limitation of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652